SUMMERS, Justice
(dissenting).
I do not agree that the State has failed to establish the free and voluntary character of the defendant’s confession. All of the evidence pertaining to the foundation the State was required to lay for the introduction of the confession is attached to Bill of •-Exceptions No. 9. From that evidence the trial court was satisfied that the written confession or inculpatory statements were freely and voluntarily given by the accused. The trial 'judge’s ruling was based entirely upon the credibility of the witnesses, and in his per curiam he stated emphatically .that he did not believe de*165fendant’s testimony about being mistreated while being interrogated by the officers.
How this court can disregard the finding of the trial court on the question of the credibility of witnesses, disregard the testimony of officers Rouse, Sansone, Mack and Cummings and accept the testimony of the accused alone and thereby set aside this conviction is difficult for me to comprehend.
The majority rests its finding primarily on the fact that there was a discrepancy in the testimony of Detective Sansone and the fact that Sansone called the defendant “Nigger” on several occasions during the interrogation.
The trial court was satisfied that the discrepancy in Sansone’s testimony was due to a misunderstanding of a question put to him, a not uncommon occurrence during a trial with which the majority seems to agree. But the absurd position taken by the majority that referring to the defendant, a hardened criminal, undoubtedly guilty of a brutal slaying, as a “Nigger” could intimidate him and compel his confession to a capital offense, defies comprehension. This effete attitude of the court is entirely divorced from reality and if continued can only lead to a complete breakdown in the processes of criminal prosecution and punishment for crime.
I respectfully dissent.